DETAILED ACTION
Claims status
In the amended application filed on 11/24/2021, claims 1-3, 5-8, 10, 16-18 and 20 are currently pending for the examination. The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the 

Claims 1-3, 5-8, 10, 16-18 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the invention of the U.S. Patent # 10,383,094. Although the conflicting claims are not identical, they are not patentably distinct from each other. This is an obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Regarding pending claims 1-3, 5-8, 10, 16-18 and 20; the claims 1-3, 5-8, 10, 16-18 and 20 recite limitations substantially the same as in the U.S. Patent # 10,383,094. These limitations are fully covered by the claims of the U.S. Patent # 10,383,094.
The compared table below (i.e. underlined claim elements) shows only Example (sample) of how each of these claims are anticipated and mapped by claims such as claims, respectively of the U.S. Patent # 10,383,094.

Instant Application:16/423,938
U.S. Patent # 10,383,094
1. A communication method of a terminal, the method comprising: 
receiving control information including an offset and resource information of data; receiving the data based on the resource information; 

transmitting the feedback information using the resource, wherein the control information is received in an Enhanced-Physical Downlink control channel (E-PDCCH).
Claim 2: …wherein n(1) PUCCH,0 denotes the resource, nCCE denotes an index of a first Control Channel Element (CCE) used for transmission of, N(1) PUCCH denotes a second value related to a higher layer, l denotes a fixed constant, and Noffset denotes the offset.


6. A communication method of a base station, the method comprising: 
transmitting control information including an offset and resource information of data; transmitting the data; and receiving feedback information for the data, wherein a resource for the feedback information is determined based on the offset and antenna port, wherein the control information is transmitted in an Enhanced-Physical Downlink control channel (E-PDCCH).
Claim 7: …wherein n(1) PUCCH,0 denotes the resource, nCCE denotes an index of a first Control Channel Element (CCE) used for transmission of, N(1) PUCCH denotes a 


16. A base station comprising: 
a transmitter configured to transmit control information including an offset and resource information of data, and to transmit the data; and 
a receiver configured to receive feedback information for the data; wherein a resource for the feedback information is determined based on the offset and antenna port, and wherein the control information is transmitted in an Enhanced-Physical Downlink control channel (E-PDCCH).
Claim 17: …wherein n(1) PUCCH,0 denotes the resource, nCCE denotes an index of a first Control Channel Element (CCE) used for transmission of, N(1) PUCCH denotes a second value related to a higher layer, l denotes a fixed constant, and Noffset denotes the offset.


receiving control information including an offset and resource information of data;
receiving the data based on the resource information;

transmitting the feedback information using the resource, wherein the control information is received in an enhanced-physical downlink control channel (E-PDCCH),
wherein the offset is included in an offset field of the control information, and wherein the resource of feedback information is determined based on a first value related to the control information, a second value related to a higher layer, a third value related to the antenna port, and the offset.


6. A communication method of a base station, the method comprising:
transmitting control information including an offset and resource information of data;
transmitting the data; and
receiving feedback information for the data,
wherein a resource of the feedback information is determined based on the offset,
wherein the control information is transmitted in an enhanced-physical downlink control channel (E-PDCCH),
wherein the offset is included in an offset field of the control information, and wherein the resource of feedback information is determined based on a first value related to 


16. A base station comprising:
a transmitter configured to transmit control information including an offset and resource information of data, and to transmit the data; and
a receiver configured to receive feedback information for the data;
wherein a resource for the feedback information is determined based on the offset,
wherein the control information is received in an enhanced-physical downlink control channel (E-PDCCH),
wherein the offset is included in an offset field of the control information, and wherein the resource of feedback information is determined based on a first value related to the control information, a second value related to a higher layer, a third value related to the antenna port, and the offset.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (e) the invention was described in-
(1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent; or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for the purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English.

Claims 1-3, 5-8, 10, 16-18 and 20 are rejected under 35 U.S.C. 102(e) as being anticipated by Seo et al. (US 2012/0039285 A1).
Regarding claim 1; Seo discloses a communication method of a terminal, the method comprising:
receiving control information (See Fig. 6: PDCCH Control Region Information; Para. [0068]) including an offset (See Fig. 13 and 14: Offset index; Para. [0130]) and resource information of data (See Fig. 15: Resource Index; Para. [0130]);
receiving the data based on the resource information (See Figs. 1 and 14; The BS informs a UE for a set-up information including resource index P2 and Noffset; Para. [0130]),
determining a resource of feedback information for the data based on the offset (See Fig. 16; a ACK/NACK resource (i.e. feedback) is determined based on the offset; Para. [0131]) and antenna port (See Fig. 9 and 10: transmitting ACK/NACK or Feedback in a multi-antenna. ¶. [0097] and [0100]); and
See Fig. 16; the UE communicates with the BS configuring the ACK/NACK resources; Para. [0132]), wherein the control information is received in an Enhanced-Physical Downlink control channel (E-PDCCH) (See Fig. 21: using PDCCH carrying a downlink Control Information; ¶. [0056]),
wherein the offset is included in an offset field of the control information (See Fig. 16: If the offset Noffset is dynamically scheduled by being included in the DCI, i.e., control information, the BS may indicate whether the offset is included in the DCI or whether the offset is used via higher layer signaling. ¶. [0133]), and wherein the resource of feedback information is determined based on a first value (See Fig. 13: if the CCE aggregation level is greater than or equal to the number of required ACK/NACK resources, second ACK/NACK resources are determined on the basis of a CCE index subsequent to the lowest CCE index. ¶. [0117]) related to the control information, a second value related to a higher layer (See Fig. 16: the offset is included in the DCI or whether the offset is used via higher layer signaling. ¶. [0133]), a third value related to the antenna port, and the offset (See Fig. 16: If the offset Noffset has a specific value, the multi-antenna transmission mode is inactivated, and what the single antenna transmission mode is performed through at least one allocated ACK/NACK resource can be indicated. For example, when the value of the offset Noffset is set to ‘0’, the ACK/NACK signal can be transmitted through a single antenna using one ACK/NACK resource. ¶. [0135], and also see figure 24 and ¶. [0171]); and
wherein the first value is an index of a first control channel element (CCE) (See Figs. 11-12: ¶. [0110-0111]) used for transmission of the control information of the E-PDCCH (See Fig. 4: ¶. [0060-0061]), the index of the first CCE being a lowest index in a CCE aggregation associated with a corresponding data packet (See Fig. 16: the first ACK/NACK resource index may be determined based on a lowest CCE index of CCE indices for the at least one CCE. ¶. [0012] and ¶. [0096]).
Examiner’s note: Seo’s PDCCH is capable to carry the Control Information as intended using of E-PDCCH as recited in the claim. Thus, Seo’s teaching of using PDCCH meets the claim. See ¶. [0056], [0066], and [0068] for more detail.]

Regarding claim 2; Seo further discloses the method wherein the determining of the resource of feedback information comprises:
determining the resource of the feedback information based on the following equation:
n PUCCH,0 (1) =n CCE +N PUCCH (1) +l+N offset (See Figs. 15 and 16; Para. [0128]-[0130])
wherein n(1) PUCCH,0 denotes the resource, nCCE denotes the first value related to the control information, N(1) PUCCH denotes the second value related to a higher layer, l denotes a fixed constant, and Noffset denotes the offset (See Fig. 16: If the offset Noffset is dynamically scheduled by being included in the DCI, i.e., control information, the BS may indicate whether the offset is included in the DCI or whether the offset is used via higher layer signaling. ¶. [0131-0133]).

Regarding claim 3; Seo teaches the method wherein the first value is an index of a first Control Channel Element (CCE) used for transmission of the control information (See Figs. 11-12: ¶. [0110-0111]).

Regarding claim 5; Seo teaches the method wherein the feedback information is ACKnowledgment (ACK)/ Negative ACKnowledgment (NACK) information (See Fig. 10: ¶. [0100]).

Regarding claim 6; Seo discloses a communication method of a base station, the method comprising:
See Figs. 1 and 14; The BS informs a UE for a set-up information including resource index P2 and Noffset; Para. [0130]); and
receiving feedback information for the data (See Fig. 16; a ACK/NACK resource (i.e. feedback) is determined based on the offset; Para. [0131]);
wherein a resource for the feedback information is determined based on the offset (See Fig. 16; the UE communicates with the BS configuring the ACK/NACK resources; Para. [0132]), and antenna port (See Fig. 9 and 10: transmitting ACK/NACK or Feedback in a multi-antenna. ¶. [0097] and [0100]); wherein the control information is received in an Enhanced-Physical Downlink control channel (E-PDCCH) (See Fig. 21: using PDCCH carrying a downlink Control Information; ¶. [0056]),
wherein the offset is included in an offset field of the control information (See Fig. 16: If the offset Noffset is dynamically scheduled by being included in the DCI, i.e., control information, the BS may indicate whether the offset is included in the DCI or whether the offset is used via higher layer signaling. ¶. [0133]), and wherein the resource of feedback information is determined based on a first value (See Fig. 13: if the CCE aggregation level is greater than or equal to the number of required ACK/NACK resources, second ACK/NACK resources are determined on the basis of a CCE index subsequent to the lowest CCE index. ¶. [0117]) related to the control information, a second value related to a higher layer (See Fig. 16: the offset is included in the DCI or whether the offset is used via higher layer signaling. ¶. [0133]), a third value related to the antenna port, and the offset (See Fig. 16: If the offset Noffset has a specific value, the multi-antenna transmission mode is inactivated, and what the single antenna transmission mode is performed through at least one allocated ACK/NACK resource can be indicated. For example, when the value of the offset Noffset is set to ‘0’, the ACK/NACK signal can be transmitted through a single antenna using one ACK/NACK resource. ¶. [0135], and also see figure 24 and ¶. [0171]); and
See Figs. 11-12: ¶. [0110-0111]) used for transmission of the control information of the E-PDCCH (See Fig. 4: ¶. [0060-0061]), the index of the first CCE being a lowest index in a CCE aggregation associated with a corresponding data packet (See Fig. 16: the first ACK/NACK resource index may be determined based on a lowest CCE index of CCE indices for the at least one CCE. ¶. [0012] and ¶. [0096]).

[Office’s note: Seo’s PDCCH is also capable to carry the Control Information as intended using of E-PDCCH recited in the claim. Thus, Seo’s teaching meets the claim. See ¶. [0056], [0066], and [0068] for more detail.]

Regarding claim 7; Seo further discloses the method wherein the determining of the resource of feedback information comprises:
determining the resource of the feedback information based on the following equation:
n PUCCH,0 (1) =n CCE +N PUCCH (1) +l+N offset (See Figs. 15 and 16; Para. [0128]-[0130])
wherein n(1) PUCCH,0 denotes the resource, nCCE denotes an index of a first Control Channel Element (CCE) used for transmission of, N(1) PUCCH denotes a second value related to a higher layer, l denotes a fixed constant, and Noffset denotes the offset (See Fig. 16 and ¶. [0132-0135]).

Regarding claim 8; Seo teaches the method wherein the first value is an index of a first Control Channel Element (CCE) used for transmission of the control information (See Figs. 11-12: ¶. [0110-0111]).

Seo teaches the method wherein the feedback information is ACKnowledgment (ACK)/ Negative ACKnowledgment (NACK) information (See Fig. 10: ¶. [0100]).

Regarding claim 16; Seo discloses a base station comprising:
a transmitter configured to transmit control information including an offset and resource information of data, and to transmit the data (See Figs. 1 and 14; The BS informs a UE for a set-up information including resource index P2 and Noffset; Para. [0130]); and
a receiver configured to receive feedback information for the data (See Fig. 16; a ACK/NACK resource (i.e. feedback) is determined based on the offset; Para. [0131]);
wherein a resource for the feedback information is determined based on the offset (See Fig. 16; the UE communicates with the BS configuring the ACK/NACK resources; Para. [0132]) and antenna port (See Fig. 9 and 10: transmitting ACK/NACK or Feedback in a multi-antenna. ¶. [0097] and [0100]); wherein the control information is received in an Enhanced-Physical Downlink control channel (E-PDCCH) (See Fig. 21: using PDCCH carrying a downlink Control Information; ¶. [0056]),
wherein the offset is included in an offset field of the control information (See Fig. 16: If the offset Noffset is dynamically scheduled by being included in the DCI, i.e., control information, the BS may indicate whether the offset is included in the DCI or whether the offset is used via higher layer signaling. ¶. [0133]), and wherein the resource of feedback information is determined based on a first value (See Fig. 13: if the CCE aggregation level is greater than or equal to the number of required ACK/NACK resources, second ACK/NACK resources are determined on the basis of a CCE index subsequent to the lowest CCE index. ¶. [0117]) related to the control information, a second value related to a higher layer (See Fig. 16: the offset is included in the DCI or whether the offset is used via higher layer signaling. ¶. [0133]), a third value related to the antenna port, and the offset (See Fig. 16: If the offset Noffset has a specific value, the multi-antenna transmission mode is inactivated, and what the single antenna transmission mode is performed through at least one allocated ACK/NACK resource can be indicated. For example, when the value of the offset Noffset is set to ‘0’, the ACK/NACK signal can be transmitted through a single antenna using one ACK/NACK resource. ¶. [0135], and also see figure 24 and ¶. [0171]); and
wherein the first value is an index of a first control channel element (CCE) (See Figs. 11-12: ¶. [0110-0111]) used for transmission of the control information of the E-PDCCH (See Fig. 4: ¶. [0060-0061]), the index of the first CCE being a lowest index in a CCE aggregation associated with a corresponding data packet (See Fig. 16: the first ACK/NACK resource index may be determined based on a lowest CCE index of CCE indices for the at least one CCE. ¶. [0012] and ¶. [0096]).
 [Office’s note: Seo’s PDCCH is also capable to carry the Control Information as intended using of E-PDCCH recited in the claim. Thus, Seo’s teaching meets the claim. See ¶. [0056], [0066], and [0068] for more detail.]

Regarding claim 17; Seo further discloses the terminal wherein the determining of the resource of feedback information comprises:
determining the resource of the feedback information based on the following equation:
n PUCCH,0 (1) =n CCE +N PUCCH (1) +l+N offset (See Figs. 15 and 16; Para. [0128]-[0130])
wherein n(1) PUCCH,0 denotes the resource, nCCE denotes an index of a first Control Channel Element (CCE) used for transmission of, N(1) PUCCH denotes a second value related to a higher layer, l denotes a fixed constant, and Noffset denotes the offset (See Fig. 16 and ¶. [0132-0135]).

Seo teaches the terminal wherein the first value is an index of a first Control Channel Element (CCE) used for transmission of the control information (See Figs. 11-12: ¶. [0110-0111]).

Regarding claim 20; Seo teaches the terminal wherein the feedback information is ACKnowledgment (ACK)/ Negative ACKnowledgment (NACK) information (See Fig. 10: ¶. [0100]).


Response to Arguments
In response to the amendment as filed on 11/24/2021, Applicant has amended all the independent claims. Thus, Applicant’s arguments with respect to claims 1-3, 5-8, 10, 16-18 and 20 have been considered but they are not persuasive.
Arguments:
Applicant argued that Seo fails to teach the amended limitations “wherein the first value is an index of a first control channel element (CCE) used for transmission of the control information of the E-PDCCH, the index of the first CCE being a lowest index in a CCE aggregation associated with a corresponding data packet.”
Examiner Response:
Examiner respectfully disagrees because Seo clearly teaches the method wherein the ACK/NACK, i.e., feedback resource, is determined on the basis of the CCE index previous to the lowest CCE index. As per figure 13 diagram, it is assumed that a CCE index 5 used to transmit a PDCCH for a downlink grant, from among CCE indices, is the lowest index. If the CCE aggregation level L is 2, 4, or 8, a first ACK/NACK resource index P1 is determined on the basis of the lowest CCE index 5 as in the existing method art, and a second ACK/NACK resource index P2 is determined on the basis of a CCE index 6 subsequent to the lowest CCE index 5. If the CCE aggregation level L is 1, a second ACK/NACK resource index P2 is determined on the basis of a CCE index 4 previous to the lowest CCE index 5. If the CCE index next to the lowest CCE index is larger than NCCE-1, the CCE index next to the lowest CCE index may be set to 0 by using cyclic shift.
Seo further teaches that the offset Noffset is a determined value. Alternatively, a BS can inform a UE of the offset Noffset. A BS can inform a UE of the offset Noffset as a DCI, i.e., control information, an RRC message and/or a part of system information. In the case in which a BS 

Applicant further argued that “Seo fails to teach or suggest that the control information is received in an enhanced-physical downlink control channel (E-PDCCH).”
Examiner’s Response:
In response to the argument that Seo fails to teach the term “an enhanced-physical downlink control channel (E-PDCCH)…” as recited in claims 1, 6 and 16, Examiner further disagrees based on the following reasons:
Seo discloses a communication method of a terminal, the method of receiving control information (See Fig. 6: PDCCH Control Region Information; Para. [0068]) including an offset (See Fig. 13 and 14: Offset index; Para. [0130]) and resource information of data (See Fig. 15: Resource Index; Para. [0130]); receiving the data based on the resource information (See Figs. 1 and 14; The BS informs a UE for a set-up information including resource index P2 and Noffset; Para. [0130]), determining a resource of feedback information for the data based on the offset (See Fig. 16; a ACK/NACK resource (i.e. feedback) is determined based on the offset; Para. [0131]) and antenna port (See Fig. 9 and 10: transmitting ACK/NACK or Feedback in a multi-antenna. ¶. [0097] and [0100]); and transmitting the feedback information using the resource (See Fig. 16; the UE communicates with the BS configuring the ACK/NACK resources; Para. [0132]), wherein the control information is received in an Enhanced-Physical Downlink control channel (E-PDCCH) (See Fig. 21: using PDCCH carrying a downlink Control Information; ¶. [0056]). 
Office’s note: Seo’s PDCCH is also capable to carry the Control Information as intended using of E-PDCCH recited in the claim. Thus, Seo’s teaching of using PDCCH meets the claim. See ¶. [0056], [0066], and [0068] for more detail. [Emphasis Added.]
In view of the above reasoning, Seo successfully teaches each and every limitation of the claimed elements. Accordingly, for the reasons set forth above, Examiner believes that all the rejections shall still be maintained. 


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAI AUNG/
Primary Examiner, Art Unit 2416